


116 HR 3226 IH: Safe Water for Military Families Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3226
IN THE HOUSE OF REPRESENTATIVES

June 12, 2019
Mr. Kim introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretary of Defense to prohibit the use of firefighting foam containing perfuoroalkyl or polyfluoroalkyl substances, and for other purposes.

 
1.Short titleThis Act may be cited as the Safe Water for Military Families Act. 2.Prohibition on use of PFAS by Department of Defense (a)Prohibition (1)In generalNot later than January 1, 2029, the Secretary of Defense shall ensure that the Department of Defense uses only non-fluorinated firefighting foam, which does not contain covered PFAS. 
(2)Covered PFASIn this subsection, the term covered PFAS means a perfuoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom. (b)Study (1)Study requiredThe Secretary of Defense shall conduct a study of the best practices to clean up ground contaminated by perfuoroalkyl or polyfluoroalkyl substances. 
(2)ContentsIn conducting the study under subsection (a), the Secretary shall— (A)evaluate best practices in the cleanup (not including incineration) of ground contaminated by perfuoroalkyl or polyfluoroalkyl substances; 
(B)determine the estimated costs of the different types of cleanup methods; and (C)estimate the length of time for various types of cleanup methods. 
(3)ReportNot later than 180 days after the date on which funds are made available to carry out the study under paragraph (1), the Secretary shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report that describes— (A)the findings and conclusions of the study; and 
(B)any recommendations of the Secretary.   